PER CURIAM:
This cause came on for consideration on the certification of a judge of the Superior Court on the question of prosecutorial authority. Upon review of the memoranda of counsel and consideration of the oral argument, and it appearing to the court that M.W.F. is a juvenile charged with an act of delinquency within the purview of D.C.Code 1973, § 16-2301(7), the court is of the opinion that such juvenile is not involved in a criminal prosecution, D.C.Code 1973, § 16-2318; Pee v. United States, 107 U.S.App.D.C. 47, 274 F.2d 556 (1959), and that, for this reason, the question certified by the trial judge is not one properly certi fiable pursuant, to D.C.Code 1973, § 23-101(f).
Wherefore it is ordered that the certificate be, and hereby is, dismissed.